Case 1:18-cv-00124-HYJ-RSK ECF No. 210-4, PagelD.2037 Filed 05/21/21 Page 1 of 2

STATE OF MICHIGAN

 

IN THE 14" CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

 

MELISSA L. MEYERS,

 

Plaintiff, HON. GREGORY C. PITTMAN
Circuit Court Judge
-VS-
Case No.: 13-257503-PH
DANIEL WILLIAM RUDD,
Defendant.
/
Michelle M. McLean (P71393) Brianna T. Scott (P62170)
Bolhouse, Baar & Hofsett, PC Brianna T. Scott & Associates PLLC
Attorneys for Plaintiff Attorney for Defendant
3996 Chicago Drive SW 75 W. Apple Ave.
Grandville, Michigan 49418 Muskegon, MI 49440
(616) 531-7711 (231) 727-5888
PLAINTIFF’S MOTION FOR NUNC PRO TUNC ORDER
TO BRING PERSONAL PROTECT. ER INTO COMP CE WITH MC 0

NOW COMES Plaintiff, Melissa L. Meyers ("Plaintiff’), by and through her attorneys,
Bolhouse Baar & Hofstee, P.C. brings this Motion for a Nunc Pro Tunc Order to Bring Personal
Protection Order into Compliance with MRC 3.706 and in support thereof states:

1. Plaintiff's Personal Protection Order was entered July 22, 2013 and was properly
delivered to the Norton Shores Police Department and placed on LEIN. EXHIBIT A

2. Defendant filed a Motion to Terminate Personal Protection Order which was denied
after a two (2) day trial.

3. The Court further ordered that Plaintiffs Personal Protection Order would continue
until Plaintiffs legal representation of the Defendant's ex-wife, Andrea Averill,
ceased.

4. An Order Regarding Motion to Terminate Personal Protection Order was entered on

December 17, 2013 however, the same was not drafted on the approved SCAO
Form and the information necessary pursuant to MCR 3.706 is absent. Additionally,

Rudd Prod. Vol. A 001112
Case 1:18-cv-00124-HYJ-RSK ECF No. 210-4, PagelD.2038 Filed 05/21/21 Page 2 of 2

as drafted, the Order is not in an approved form accepted for placement on LEIN as
is required by MCR 3.706. EXHIBIT B.

5. MCL 600.611 provides Circuit Courts with the jurisdiction and power to make any
order including corrective orders without the necessity of a hearing that are
necessary to fully effectuate the circuit courts’ jurisdiction and judgments. Freeman v
Wayne Probate Judge, 230 Mich 455, 460; 203 NW 158 (19285).

6. A nunc pro tunc order is an order made now of something which was actually
previously done, to have effect as of the former date to supply an omission in the
record of an action already had, but omitted through inadvertence or mistake.
Freeman v Wayne Probate Judge, 230 Mich 455, 460; 203 NW 158 (1925).

WHEREFORE, Plaintiff prays that the Court enter the Nunc Pro Tunc Order attached as
EXHIBIT C.

Respectfully submitted,

Dated: July 31, 2015 Bolhouse, Baar & Hofstee, P.C.

By:

Michelle McLean (P71393)
Grandville State Bank Building
3996 Chicago Drive SW
Grandville Ml 49418

Phone: (616) 531-7711

Attorneys for Plaintiff

Rudd Prod. Vol. A 001113
